UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 NICHOLAS II, INC. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2010 Date of Reporting Period: 06/30/2010 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 06/30/2010 VALUE COMMON STOCKS - 97.47% Consumer Discretionary - Media - 1.09% 135,000 DIRECTV - Class A * $ 4,579,200 Consumer Discretionary - Retail - 8.78% 300,000 Aaron's, Inc. 5,121,000 112,100 Kohl's Corporation * 5,324,750 310,000 LKQ Corporation * 5,976,800 160,000 O'Reilly Automotive, Inc. * 7,609,600 215,000 PetSmart, Inc. 6,486,550 150,000 TJX Companies, Inc. (The) 6,292,500 36,811,200 Consumer Discretionary - Services - 2.74% 155,000 Darden Restaurants, Inc. 6,021,750 140,000 Yum! Brands, Inc. 5,465,600 11,487,350 Consumer Staples - Food, Beverage & Tobacco - 6.39% 200,000 ConAgra Foods, Inc. 4,664,000 125,000 Green Mountain Coffee Roasters, Inc. * 3,212,500 120,000 Hormel Foods Corporation 4,857,600 110,000 McCormick & Company, Inc. 4,175,600 90,000 Ralcorp Holdings, Inc. * 4,932,000 350,000 Sara Lee Corporation 4,935,000 26,776,700 Energy - 5.02% 55,000 Cameron International Corporation * 1,788,600 30,000 Concho Resources Inc. * 1,659,900 70,000 Continental Resources, Inc. * 3,123,400 141,422 Kinder Morgan Management, LLC * 8,003,072 120,000 Petrohawk Energy Corporation * 2,036,400 45,000 Range Resources Corporation 1,806,750 200,000 Weatherford International Ltd. * 2,628,000 21,046,122 Financials - Banks - 2.10% 90,000 BB&T Corporation 2,367,900 57,750 Commerce Bancshares, Inc. 2,078,423 50,000 Cullen/Frost Bankers, Inc. 2,570,000 15,000 M & T Bank Corporation 1,274,250 70,000 Marshall & Ilsley Corporation 502,600 8,793,173 Financials - Diversified - 5.10% 67,500 Affiliated Managers Group, Inc. * 4,101,975 185,000 Eaton Vance Corp. 5,107,850 100,000 MSCI Inc. * 2,740,000 230,000 Raymond James Financial, Inc. 5,678,700 85,000 T. Rowe Price Group, Inc. 3,773,150 21,401,675 Financials - Insurance - 2.93% 230,000 Brown & Brown, Inc. 4,402,200 262,000 Willis Group Holdings PLC 7,873,100 12,275,300 Health Care - Equipment - 7.41% 90,000 Beckman Coulter, Inc. 5,426,100 195,000 DENTSPLY International Inc. 5,832,450 80,000 IDEXX Laboratories, Inc. * 4,872,000 90,000 ResMed Inc. * 5,472,900 105,000 Smith & Nephew plc 4,935,000 125,000 St. Jude Medical, Inc. * 4,511,250 31,049,700 Health Care - Pharmaceuticals & Biotechnology - 8.21% 85,000 Allergan, Inc. 4,952,100 115,000 Covance Inc. * 5,901,800 165,000 Gilead Sciences, Inc. * 5,656,200 52,500 Mettler-Toledo International Inc. * 5,860,575 105,000 Teva Pharmaceutical Industries Ltd. 5,458,950 133,920 Thermo Fisher Scientific Inc. * 6,568,776 34,398,401 Health Care - Services - 3.90% 52,500 DaVita, Inc. * 3,278,100 Page 1 310,000 Eclipsys Corporation * 5,530,400 305,000 VCA Antech, Inc. * 7,551,800 16,360,300 Industrials - Capital Goods - 9.83% 205,000 AECOM Technology Corporation * 4,727,300 140,000 AMETEK, Inc. 5,621,000 128,000 Fastenal Company 6,424,320 237,500 IDEX Corporation 6,785,375 95,000 ITT Corporation 4,267,400 165,000 Pentair, Inc. 5,313,000 80,000 Snap-on Incorporated 3,272,800 120,000 Westinghouse Air BrakeTechnologies Corporation 4,786,800 41,197,995 Industrials - Commercial Services & Supplies - 4.74% 135,000 FTI Consulting, Inc. * 5,884,650 110,000 IHS Inc. - Class A * 6,426,200 70,000 Manpower Inc. 3,022,600 250,000 Ritchie Bros. Auctioneers Incorporated 4,555,000 19,888,450 Industrials - Transportation - 4.47% 80,000 C.H. Robinson Worldwide, Inc. 4,452,800 143,000 Expeditors International of Washington, Inc. 4,934,930 140,000 Landstar System, Inc. 5,458,600 315,000 UTi Worldwide Inc. 3,899,700 18,746,030 Information Technology - Hardware & Equipment - 7.43% 185,000 FLIR Systems, Inc. * 5,381,650 185,000 Harris Corporation 7,705,250 170,000 Juniper Networks, Inc. * 3,879,400 300,000 QLogic Corporation * 4,986,000 165,000 Teradata Corporation * 5,029,200 163,750 Zebra Technologies Corporation - Class A * 4,154,338 31,135,838 Information Technology - Semiconductors & Semiconductor Equipment - 5.94% 215,000 Altera Corporation 5,334,150 195,000 Avago Technologies Limited * 4,106,700 150,000 Linear Technology Corporation 4,171,500 288,750 Microchip Technology Incorporated 8,009,925 130,000 Xilinx, Inc. 3,283,800 24,906,075 Information Technology - Software & Services - 7.96% 135,000 Accenture plc - Class A 5,217,750 245,000 Activision Blizzard, Inc. 2,570,050 110,000 Akamai Technologies, Inc. * 4,462,700 110,000 ANSYS, Inc. * 4,462,700 229,499 Fidelity National Information Services, Inc. 6,155,163 135,937 Fiserv, Inc. * 6,206,883 165,000 Paychex, Inc. 4,285,050 33,360,296 Materials - 3.43% 35,000 Air Products and Chemicals, Inc. 2,268,350 241,400 Bemis Company, Inc. 6,517,800 125,000 Ecolab Inc. 5,613,750 14,399,900 TOTAL COMMON STOCKS (cost $319,174,922) 408,613,705 SHORT-TERM INVESTMENTS - 2.32% Commercial Paper - 1.97% $ 400,000 BMW US Capital, LLC 07/01/10, 0.35% 400,000 525,000 Volkswagen of America, Inc. 07/01/10, 0.30% 525,000 850,000 Wisconsin Gas Company 7/02/10, 0.20% 849,995 600,000 General Mills, Inc. 7/06/10, 0.30% 599,975 500,000 Volkswagen of America, Inc. 07/06/10, 0.34% 499,977 950,000 Volkswagen of America, Inc. 07/07/10, 0.38% 949,940 1,000,000 Prudential Financial, Inc. 07/09/10, 0.32% 999,929 250,000 CVS Corporation 07/12/10, 0.42% 249,968 275,000 H.J. Heinz Finance Company 07/13/10, 0.35% 274,968 550,000 Wisconsin Energy Corporation 07/16/10, 0.40% 549,908 1,000,000 ITT Corporation 07/20/10, 0.29% 999,847 900,000 Altria Group, Inc. 07/21/10, 0.42% 899,790 450,000 General Mills, Inc. 07/23/10, 0.33% 449,909 8,249,206 Variable Rate Security - 0.35% Page 2 1,459,274 American Family Financial Services, Inc. 07/01/2010, 0.10% 1,459,274 TOTAL SHORT-TERM INVESTMENTS (cost $9,708,480) 9,708,480 TOTAL SECURITY HOLDINGS (cost $328,883,402) - 99.79% 418,322,185 OTHER ASSETS, NET OF LIABILITIES - 0.21% 895,652 TOTAL NET ASSETS $419,217,837 % OF NET ASSETS As of June 30, 2010, investment cost for federal tax purposes was $329,129,717 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $106,664,664 Unrealized depreciation (17,472,196) Net unrealized depreciation $ 89,192,468 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $408,613,705 Level 2 - Commercial Paper 8,249,206 Variable Rate Security 1,459,274 Level 3 - None Total $418,322,185 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) NICHOLAS II, INC. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/03/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/03/2010
